Citation Nr: 1454361	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than September 1, 2010, for the award of additional disability compensation for a dependent spouse.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty from May 1973 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which awarded additional disability compensation for a dependent spouse effective September 1, 2010 (with payment beginning October 1, 2010).  The Veteran appeals for an earlier effective date.    

The issue of entitlement to a total disability rating for compensation due to individual unemployability based on service-connected disability has been raised by the Veteran in February 2014 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an earlier effective date is warranted for the award of additional compensation for a dependent spouse (one to whom he has been married since 1976).  Although the RO asserts that it initially received his VA Form 21-686c, Declaration of Status of Dependents, on September 1, 2010 (the effective date established by the RO for an additional dependency allowance), the Veteran argues that he submitted the form "on time," that is, around the time of his retirement in 2001.  Specifically, he claims that he filed the appropriate form with a VA office at Great Lakes, where he was being evaluated at the VA hospital just prior to his retirement (he references having been examined by a psychologist).  He claims the Great Lakes VA gave him the form to complete.  He feels VA has lost or misplaced his originally submitted form, a copy of which he had retained in a safety deposit box and sent to the RO on September 1, 2010.  (Notably, that copy is dated "01 Mar 02".)  The Veteran stated on his September 2012 substantive appeal form that he had furnished sufficient information for the VA to check the files at the Great Lakes VA to determine whether his form was in fact received by VA as he claims.  In light of the Veteran's contentions, the RO should seek to determine whether any VA facilities at Great Lakes has retained any records of the Veteran, particularly a VA Form 21-686c.  

Furthermore, a review of the record found that in February 2014, the Veteran filed a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, signaling a change in his representative from Veterans of Foreign Wars of the United States (VFW) to Texas Veterans Commission (TVC).  The record does not reflect that his new representative has been given opportunity to review the record and to submit argument on his behalf (on VA Form 646, Statement of Accredited Representative in Appealed Case).  Rather, the record contains two statements, dated in December 2012 and April 2013, from the Veteran's former representative, VFW, arguing in support of the Veteran's claim.  By appointing TVC as his representative in February 2014, the Veteran effectively revoked his appointment of VFW as his representative in the matter on appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the VA facilities at Great Lakes to search for any records, both medical and administrative, of the Veteran (including any archived) to determine whether he ever previously submitted a VA Form 21-686c.  The attempts to locate any records, including VA Form 21-686c, must be documented in the file, and the Veteran must be notified of the unavailability of any records.

2.  Thereafter, the AOJ should readjudicate the claim for an effective date earlier than September 1, 2010 for the award of additional compensation for a dependent spouse.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative (TVC) opportunity to respond.  The case should then be returned to the Board.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

